internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 4-plr-126864-01 date date re legend grantor r s t u bank state state statute year year year trust trust trust dear this letter is in response to your authorized representative’s submission dated date requesting a ruling on the federal estate_tax consequences resulting from the proposed appointment in further trust of certain trust property plr-126864-01 grantor died in year during her lifetime grantor created two irrevocable trusts trust and trust and provided for the establishment of a third irrevocable_trust trust under the terms of her will grantor created trust in year r t and u are the named trustees of trust trust provides that during the lifetime of grantor’s daughter r the trustees are to distribute the net_income to or for the benefit of the members of a class composed of r and r’s descendants in such amounts or proportions and in such manner as the trustees in their discretion determine upon the death of r trust is to be divided into trust a and trust b until the death of s who is the son of r the trustees of trust a are to distribute so much of the net_income of trust a hereinafter referred to as trust to or for the benefit of the members of the class composed of s and s’s descendants in such manner as the trustees in their discretion determine upon the death of s the trust property is to be distributed to or for the benefit of the members then or thereafter living of a class composed of grantor’s issue except s s’s estate or the creditor’s of s’s estate and the spouses of such issue including s’s spouse or any one or more of the members of the class in such proportions and upon such lawful estates trusts terms and conditions as s may direct or appoint by will in default of the exercise of s’s testamentary_power_of_appointment the trust property is to pass to the issue of s then living per stirpes or if none then to the persons excluding grantor who would then be entitled to the trust property under the laws of state if s had died intestate in year grantor established trust r t and u are the named trustees of trust under the terms of trust during the lifetime of s the trustees are to divide among and distribute so much of the net_income to or for the members of a class composed of s s’s spouse s’s descendants and their spouses s’s mother or some one or more members of the class in such amounts or proportions and in such manner as the trustees in their absolute discretion determine to be in the best interest of the particular beneficiary or beneficiaries to whom income may be allocated upon the death of s the trust property is to be distributed to or for the benefit of the members then or thereafter living of a class composed of grantor’s issue except s s’s estate or the creditors of s’s estate and the spouses of such issue including s’s spouse or any one or more of the members of such class in such proportions and upon such lawful estates trusts terms and conditions as s may direct or appoint by will in default of the exercise of s’s testamentary_power_of_appointment the trust property is to pass to the issue of s then living per stirpes or if none then to the persons excluding grantor who would then be entitled to the trust property under the laws of state if s had died intestate under the terms of grantor’s will the rest residue and remainder of grantor’s estate both real and personal is to be divided into three separate parts fifty percent is plr-126864-01 to be designated as fund a twenty-five percent as fund b and the remaining twenty- five percent as fund c the named trustees of fund b hereinafter referred to as trust are r t and bank article sixth of the will provides that during the lifetime of s the trustees of trust are to distribute the income of trust to or for the benefit of the members that are living of a class composed of s s’s spouse s’s issue and the spouses of such issue or some or more of the members of such class in such proportions and in such manner as the trustees in their discretion shall determine in addition in the event of possible emergencies such as serious accident or illness or other event the trustees of trust may pay to s such part of the principal of trust as the trustees determine upon the death of s the property of trust is to be distributed to or for the benefit of any one or more of the members living of a narrow familial class composed of s’s spouse and issue the spouses of such issue or if none of s’s issue survive s then of a broader familial class composed of grantor’s issue and the spouses of grantor’s issue as s may appoint in such proportions either outright or upon such lawful estates trusts terms and conditions and subject_to such lawful powers as s may direct or appoint by will in default of the exercise of s’s testamentary_power_of_appointment the trust property is to pass to the issue of s then living per stirpes or if none then to the persons who would then be entitled to the trust property under the laws of state if s had died intestate s proposes to execute a will in which s will exercise the testamentary non- general powers of appointment granted to him with respect to trust trust and trust the property comprising trust will be appointed to and held in a separate trust designated the s family_trust the property comprising trust will be appointed to and held in a separate trust designated the s family_trust the property comprising trust will be appointed to and held in a separate trust designated the s family_trust under the proposed terms of s’s will each of the s family trusts will be administered as a separate single trust during the lifetime of s’s spouse if the spouse survives s the trustees of each of the three family trusts will have the discretion to pay to or for the benefit of s’s spouse s’s children and the then living descendants of a predeceased child of s so much or all of the net_income and principal from the family trusts as the trustees determine is necessary or advisable for their health support maintenance and education any payments of principal made to or for the benefit of a child or a descendant of s pursuant to this provision will be charged against the ultimate distributive_share of the child or descendant to whom or for whose benefit the payments are made upon the death of s’s spouse or upon s’s death in the event s’s spouse predeceases s the trust estate of each s family_trust will be divided into separate trusts so as to provide one separate trust for each then living child of s and one plr-126864-01 separate trust for each deceased child of s with descendants then living each trust set_aside for a deceased child of s with descendants then living will be further divided into separate shares within the separate trust per stirpes among the descendants of such predeceased child of s until a beneficiary attains the age of twenty-one years the trustees may distribute the net_income and principal from each separate trust share for the health support maintenance and education of the beneficiary any undistributed_income will be accumulated and added to principal at the end of each year when a beneficiary attains the age of twenty-one years and thereafter during the beneficiary’s lifetime or until termination of the trust or trust share as the case may be the entire net_income of the separate trust or trust share will be paid to the beneficiary in convenient intervals not less frequently than annually whenever in the opinion of the trustees the net_income of the separate trust or trust share is insufficient for the health support maintenance and education of a beneficiary the trustees will have discretion to distribute principal to or for the benefit of such beneficiary for such beneficiary’s health support maintenance and education upon the death of a beneficiary the undistributed balance of the trust or trust share being administered for the benefit of such beneficiary if any shall be paid over conveyed and distributed outright to or among or in trust for the benefit of any of s’s then living descendants and no other persons in such a manner and in such proportions as such beneficiary may appoint by his or her last will and testament making specific reference to the above described power_of_appointment however any trust created by the exercise of the power_of_appointment granted by s to a beneficiary must terminate and the entire trust estate must be distributed free of trust no later than in the case of s family_trust december in the case of s family_trust december and in the case of s family_trust december the balance of each trust or trust share within each s family_trust in existence on the above dates will at such time be distributed outright and free of trust to the then living income_beneficiary of such trust or trust share other than s in default of the exercise of this power_of_appointment by a beneficiary or if any part of a_trust or trust share is not effectively appointed then upon the death of the beneficiary the undistributed balance of such beneficiary’s trust or trust share or the part of such trust or trust share not effectively appointed shall be divided per stirpes into separate shares for such beneficiary’s then living descendants in default of such descendants such amount will be divided per stirpes into separate shares for each of the then living descendants of the parent of such deceased beneficiary who was either s or one of s’s descendants or in default thereof then per stirpes into separate shares for each of s’s then living descendants or in default of such living descendants to said deceased beneficiary’s estate plr-126864-01 notwithstanding the above each s family_trust if not terminated earlier will terminate on the following dates s family_trust december taxpayer family_trust december and s family_trust december the balance of each trust or trust share within each s family_trust in existence on the above dates will at such time be distributed outright and free of trust to then living income beneficiaries of such trust or trust share other than s’s spouse the following rulings are requested the exercise by s of the testamentary powers of appointment over trust sec_1 and as proposed will not result in any property subject_to the powers of appointment being includible in s’s estate under sec_2041 of the internal_revenue_code the exercise by s of the powers of appointment over trust sec_1 and as proposed will not result in a transfer of property that is subject_to generation-skipping_transfer_tax law and analysis sec_2033 provides that a decedent’s gross_estate shall include the value of all property to the extent of the decedent’s interest at the time of death sec_2041 provides for the inclusion in the gross_estate of a decedent any property with respect to which the decedent possesses at the time of his death a general_power_of_appointment created after date sec_2041 provides for the inclusion in the gross_estate of a decedent any property with respect to which the decedent by will exercises a power_of_appointment created after date by creating another power_of_appointment which under the applicable local law can be validly exercised so as to postpone the vesting of any estate or interest in such property or suspend the absolute ownership or power of alienation of such property for a period ascertainable without regard to the date of the creation of the first power sec_2041 provides that the term general_power_of_appointment means a power that is exercisable in favor of the decedent the decedent's_estate the decedent's creditors or the creditors of the decedent's_estate except that a power to consume invade or appropriate property for the benefit of the decedent that is limited by an ascertainable_standard relating to the health education support or maintenance of the decedent is not deemed a general_power_of_appointment sec_20_2041-1 of the estate_tax regulations provides that a power_of_appointment is not a general_power_of_appointment if by its terms it is either a plr-126864-01 exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent’s estate or the creditors of his estate or b expressly not exercisable in favor of the decedent or his creditors or the creditors of decedent’s estate sec_20_2041-3 provides that property subject_to a power_of_appointment created after date which is not a general power is includible in the gross_estate of the holder of the power under sec_2041 if the power is exercised and if both of the following conditions are met i if the exercise is a by will or b by a disposition which is of such nature that if it were a transfer of property owned by the decedent the property would be includible in the decedent’s gross_estate under sec_2035 through and ii if the power is exercised by creating another power_of_appointment which under the terms of the instruments creating and exercising the first power and under applicable local law can be validly exercised so as to a postpone the vesting of any estate or interest in the property for a period ascertainable without regard to the date of the creation of the first power or b if the applicable rule_against_perpetuities is stated in terms of suspension of ownership or of the power of alienation rather than of vesting suspend the absolute ownership or the power of alienation of the property for a period ascertainable without regard to the date of the creation of the first power under the terms of state statute a nongeneral_power_of_appointment or a general testamentary_power_of_appointment is invalid unless the power is irrevocably exercised or terminates within ninety years after its creation sec_2601 imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip section b a of the tax_reform_act_of_1986 the act vol c b and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer was not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in settlor’s gross_estate under sec_2038 or sec_2042 if the settlor had died on date plr-126864-01 sec_26_2601-1 provides that except as provided under sec_26_2601-1 where any portion of a_trust remains in the trust after the post- date release exercise or lapse of a power_of_appointment over that portion of the trust and the release exercise or lapse is treated to any extent as a taxable transfer under chapter or chapter the value of the entire portion of the trust subject_to the power that was released exercised or lapsed is treated as if that portion had been withdrawn and immediately retransferred to the trust at the time of the release exercise or lapse the creator of the power will be considered the transferor of the addition except to the extent that the release exercise or lapse of the power is treated as a taxable transfer under chapter or chapter sec_26_2601-1 provides a special rule for certain powers of appointment under this section the release exercise or lapse of a power_of_appointment other than a general_power_of_appointment as defined in sec_2041 will not be treated as an addition to a_trust if such power_of_appointment was created in an irrevocable_trust that is not subject_to chapter under sec_26_2601-1 and in the case of an exercise the power_of_appointment is not exercised in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date of creation of the trust extending beyond any life in being at the date of creation of the trust plus a period of years plus if necessary a reasonable period of gestation the perpetuities period for purposes of sec_26_2601-1 the exercise of a power_of_appointment that validly postpones or suspends the vesting absolute ownership or power of alienation of an interest in property for a term of years that will not exceed years measured from the date of creation of the trust will not be considered an exercise that postpones or suspends vesting absolute ownership or the power of alienation beyond the perpetuities period this section also provides that if a power is exercised by creating another power it is deemed to be exercised to whatever extent the second power may be exercised sec_26_2601-1 example describes a situation where prior to the effective date of chapter gp established an irrevocable_trust under which the trust income was to be paid to gp’s child c for life c was given a testamentary power to appoint the remainder in further trust for the benefit of c’s issue in default of c’s exercise of the power the remainder was to pass to charity c died on date survived by a child who was alive when gp established the trust c exercised the power in a manner that validly extends the trust in favor of c’s issue until the later of may years from the date the trust was created or the death of c’s child plu sec_21 years c’s exercise of the power is a constructive_addition to the trust because the exercise may extend the trust for a period longer than the permissible periods of either the life of c’s child a life in being at the creation of the trust plu sec_21 years or a term not more than years measured from the creation of the trust on the other hand if c’s exercise of the power could extend the trust based only on the life of c’s child plu sec_21 years or only for a term of years from the creation of the trust but not plr-126864-01 the later of the two periods then the exercise of the power would not have been a constructive_addition to the trust in example of sec_26_2601-1 the facts are the same as in example except that local law provides that the effect of c’s exercise is to extend the term of the trust until may whether or not c’s child predeceases that date by more than years c’s exercise is not a constructive_addition to the trust because c exercised the power in a manner that cannot postpone or suspend vesting absolute ownership or power of alienation for a term of years that will exceed years the result would be the same if the effect of c’s exercise is either to extend the term of the trust until years after the death of c’s child or to extend the term of the trust until the first to occur of may or years after the death of c’s child in the present case s is a beneficiary of trust trust and trust as described above the provisions of each of the trusts provide s with a testamentary_power_of_appointment over each trust because s cannot exercise any such power in favor of himself his creditors his estate or the creditors of his estate his testamentary powers are not general powers of appointment s proposes to execute a will in which s will exercise the testamentary powers of appointment granted to him over trust trust and trust the property comprising trust trust and trust will be appointed to and held in a separate trust respectively designated as the s family_trust the s family_trust and the s family_trust each trust will be held during the life of s’s spouse for the benefit of s’s spouse s’s children and the then living descendants of a predeceased child of s net_income and principal from the family trusts may be distributed by the trustees for the beneficiaries’ health support maintenance and education upon the death of s’s spouse or upon s’s death in the event s’s spouse predeceases s the trust estate of each s family_trust will be divided into separate trusts so as to provide one separate trust for each then living child of s and one separate trust for each deceased child of s with descendants then living upon the death of a beneficiary each beneficiary will be provided with a testamentary_power_of_appointment exercisable by the beneficiary of each separate trust in favor of s’s then living descendants and no other persons in such a manner and in such proportions as such beneficiary may determine making specific reference to the power_of_appointment however any trust created by the exercise of the power_of_appointment granted by s to a beneficiary must terminate and the entire trust estate must be distributed free of trust no later than in the case of s family_trust december in the case of s family_trust december and in the case of s family_trust december the balance of each trust or trust share within each s family_trust in existence on the above dates will at such time be distributed outright and free of trust to the then living income_beneficiary of such trust or trust share other than s plr-126864-01 under the terms of each family_trust the property of a respective share will be distributed outright and free of trust within a period measurable from the date of creation of the original power ie s’s power that is each separate trust established under the terms of each of the proposed family trusts must terminate on a specified date each date being a date that i sec_87 years after the date of creation of the original power that was exercised to create the respective family_trust thus the proposed exercise of s’s testamentary limited powers of appointment with respect to trust trust and trust will not create other powers which can be exercised under state law in a manner that postpones the vesting of any estate or interest or suspends the absolute ownership or power of alienation of the property of any separate trust established under the terms of the respective family trusts for a period without regard to the date of the creation of s’s original power accordingly s’s exercise of the testamentary powers of appointment over trust trust and trust will not result in any property subject_to the powers of appointment being includible in s’s estate under sec_2041 s’s testamentary powers of appointment were created respectively under trust trust and trust each trust was irrevocable on date and it is represented that no additions actual or constructive were made to the trusts after date as described above s’s proposed exercise of his testamentary powers of appointment with respect to trust trust and trust will not create other powers which can be exercised under state law in a manner that postpones the vesting of any estate or interest in the respective trust or suspends the absolute ownership or power of alienation of the property of trust trust or trust without regard to the date of creation of the original power created for s in the respective trust consequently s’s exercise of his testamentary non-general powers with respect to trust trust and trust will not result in a transfer in trust of property that is subject_to generation-skipping_transfer_tax in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative a copy of this letter should be attached to any gift estate or gst tax returns that you may file relating to this matter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any part of the material submitted in support of the request for rulings it is subject_to verification and examination plr-126864-01 except has specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours lorraine e gardner acting senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes
